DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10-12, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (JP 2017-151161).
Regarding claim 1, Okamoto discloses an electronic apparatus (FIG. 5 (100)) detachably attached to an accessory ((300a)) via an accessory shoe ((106)), the electronic apparatus comprising a plurality of contacts (FIG. 4, (PB1) to (PB24)) electrically connectable to the accessory via the accessory shoe and arranged in a row (FIG. 4), wherein the plurality of contacts include: a first signal contact used to transmit a data signal in a communication between the electronic apparatus and the accessory (FIG. 5, (PB3) synchronized with CLK signal, [0049]); a second signal contact used to transmit a clock signal in synchronization with the data signal in the communication ((PB4), [0046, 0049]); and a third signal contact used to receive a communication request signal from the accessory ((PB5), [0044, 0045]), wherein the first signal contact and the second signal contact are arranged next to each other (FIG. 5), wherein the third signal contact is disposed on an opposite side of the second signal contact with respect to the first signal contact (FIG. 5), and wherein a transmission of the data signal via the first signal contact is executed in response to a reception of the communication request signal via the third signal contact ([0044-0050]).

Regarding claim 10, Okamoto further discloses the electronic apparatus according to claim 1, further comprising a communication controller configured to control the communication with the accessory (FIG. 5, (110), [0026-00028]).

Regarding claim 11, Okamoto further discloses the electronic apparatus according to claim 1, wherein the electronic apparatus is an image pickup apparatus (FIG. 2, (100), [0006]).

Regarding claims 12, 22, and 23: 
Claims 12, 22, and 23 are similarly rejected respectively as in claims 1, 10, and 11 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (JP 2017-151161) as applied to claims 1, 10-12, 22, and 23 above, and further in view of Motoki et al. (U.S. Publication No.: 2015/0244924).
Regarding claim 21:
	Okamoto discloses the accessory according to claim 12, wherein the plurality of contacts are arranged in a first direction orthogonal to an attachment direction of the accessory to the electronic apparatus (FIGS. 3, 4).
	Okamoto does not specifically disclose a connector having a protrusion that protrudes in a direction of attaching to the electronic apparatus and a direction orthogonal to the first direction at a position on both outer sides of the plurality of contacts in the first direction.
	Motoki teaches accessory for use with camera, wherein the plurality of contacts (FIG. 5, (Ts1) to (Ts12)) are arranged in a first direction (FIG. 5, X-axis direction) orthogonal to an attachment direction of the accessory to the electronic apparatus (Y-axis direction), wherein the accessory comprises a connector having a protrusion (indicated below) that protrudes in a direction of attaching to the electronic apparatus and a direction orthogonal to the first direction at a position on both outer sides of the plurality of contacts in the first direction (FIG. 5), 

    PNG
    media_image1.png
    432
    704
    media_image1.png
    Greyscale

wherein the plurality of contacts include a reference potential contact connected to a reference potential on at least one of both ends (FIGS. 5, 7, (Ts1)/(Ts12)), and wherein the protrusion includes a slope portion on a side not facing the plurality of contacts so that a width in the first direction of a tip in a protruding direction is smaller than that at a position away from the tip (FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Motoki’s with the accessory taught by Okamoto for the purpose of providing a camera and an accessory shoe having high safety in communication (Motoki: [0006-0008]).

Allowable Subject Matter
Claims 2-9 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852